GERALD FRY

ATTORNEY AT LAW

 

801 Congress, Suite 350
Houston, Texas 77002-1731
Tel. 713-222-0860
Facsimile 713-224-3111

Apri129, 2015
ll lL §

 

Ms. Peggy Culp \( G § 'ZWEZ

7th Court of Appeals MA

P.O. Box 9540 uF\
vENTH 00

Amariuo, TX 79105-9540 35 V\\/\AN LO

RE: Appellate Record; Reporter’s Record and Clerk’s Record;
State v. Rodney White;
Appellate Cause # 07-10-0387-CR;
Trial Cause # 2010-428127;
Lubbock County
Dear Ms. Culp,

I am representing Mr. White on a post appellate matter.

I understand you maintain it in an electronic version. l Would appreciate it if you Will
forward me a copy of the Reporter’s Record and the Clerk’s Record, and if possible, the appellate
record.

Please find enclosed a self-addressed, stamped envelope for purposes of forwarding it to
this office. It is my understanding there is no charge for duplicating the record itself.

Should you have questions, please ca11 Steve Nelson at (713) 269-7855 or me.

 

}\7/.&/2//»§ Sj"~/